947 F.2d 944
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ECONO LODGES, Plaintiff-Appellee,v.RINGGOLD INVESTMENTS, Defendant-Appellant.
No. 90-6497.
United States Court of Appeals, Sixth Circuit.
Oct. 31, 1991.

Before KEITH and BOYCE F. MARTIN, Jr., Circuit Judges, and TAYLOR, District Judge.*
PER CURIAM:


1
Ringgold Investments appeals from the district court's November 15, 1990, order granting Econo Lodges' Motion for Preliminary Injunction.


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no error warranting reversal.   We, therefore, AFFIRM the order of the Honorable Leon Jordan, United States District Judge for the Eastern District of Tennessee, for the reasons set forth in his November 15, 1990, Memorandum of Opinion.



*
 The Honorable Anna Diggs Taylor, United States District Judge for the Eastern District of Michigan, sitting by designation